Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/2020 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/4/2020, with respect to the rejections of claims 23-31 have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn. 
Applicant’s arguments, see Remarks, filed 12/4/2020, with respect to the rejection(s) of claim(s) 32 under 35 U.S.C. 102(a)(1) and/or 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Walford et al. (hereafter Walford)(US PgPub 2017/0043967) and in view of Sivalingam et al. (hereafter Sivalingam)(US PgPub 2017/0213404).
Regarding claim 32, Walford discloses a computer-implemented method for controlling operation of a loading dock station (see Title), the method comprising: instructing a docking station control unit to determine if a vehicle restraint is engaged with a vehicle positioned at a loading dock (Figure 1A, Element 15, Figure 1C and Paragraphs 0023 and 0055 where the restraint system detects whether the restraint is properly engaged to a vehicle); if the docking station control unit determines that the vehicle restraint is not engaged with the vehicle, transmitting an instruction message from the docking station control unit to a mobile device, the instruction message including instructions to manually engage a restraint with the vehicle (Paragraphs 0032, 0039 and 0055 where a message is sent to a mobile device of the user containing instructions to manually place a wheel chock under a wheel of the vehicle); and in response to transmitting the instruction message, receiving, at the docking station control unit, a confirmation message from a user, the confirmation message including confirmation that the vehicle has been restrained (Paragraphs 0055 and 0066 where the user confirms that the manual operation has been completed).  Walford does not specifically disclose transmitting an authorization request to a remote control unit, receiving at the docking station control unit, an authorization signal 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the supervisor authorization via remote device of Sivalingam to the system of Walford, motivation being to add an extra layer of workflow security by requiring supervisor approval before performing operational steps. 
Regarding claim 33, Walford discloses wherein receiving a confirmation message at the docking station control unit includes receiving the confirmation message from the user via the mobile device (Paragraphs 0055 and 0066 where the user confirms that the manual operation has been completed).
Regarding claim 34, Walford discloses wherein the instructions to manually engage a restraint with the vehicle include instructions to place at least one wheel chock under a wheel of the vehicle (Paragraphs 0032, 0039 and 0055 where a message is sent to a mobile device of the user containing instructions to manually place a wheel chock under a wheel of the vehicle).
Regarding claim 35, Walford discloses after transmitting the instruction message but prior to receiving the confirmation message, prohibiting the loading dock station control unit from performing a next step in a loading dock station workflow protocol (Paragraph 0055 and 0066 where docking station protocol is not incremented until confirmation is received from the driver or manager).
Regarding claim 36, Walford discloses wherein after receiving the confirmation message, the loading dock station control unit is permitted to perform the next step in the loading dock .

Allowable Subject Matter
Claims 37-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-31 are allowed.
Regarding claim 23, the prior art fails to disclose or fairly suggest a system for use with a loading dock station, the system comprising: a vehicle restraint system comprising: a vehicle restraint; and a vehicle restraint sensor configured to sense whether the vehicle restraint is engaged with a vehicle positioned at the loading dock; and a docking station control unit communicatively coupled to the vehicle restraint system, the docking station control unit being programmed with computer readable instructions that, when executed, cause the docking station control unit to: receive a signal from the vehicle restraint; determine, based on the signal, if the vehicle restraint is engaged with a vehicle positioned at the loading dock; and if the vehicle restraint is not engaged with the vehicle, automatically transmit a message to a device separate from the docking station control unit, the device being programmed with computer readable instructions that, when executed, cause the device to receive the message from the dock station control unit; display the message to a first user; receive authorization input from the first user; and in response to receiving the authorization input, transmit an authorization message to a second user authorizing the second user to manually engage a restraint with the vehicle.
Regarding claim 31, the prior art fails to disclose or fairly suggest a system for use, with a loading dock station, the system comprising; a vehicle restraint system comprising: a vehicle restraint; and a in response to receiving the authorization input, transmit an authorization message to a second user authorizing the second user to manually engage a restraint with the vehicle; receive a confirmation message from the second user confirming that the vehicle has been restrained; display the confirmation message to the first user; receive an input from the first user confirming that the vehicle has been restrained; and in response to receiving the input from the first user, transmit an authorization message to the docking station control unit confirming that the vehicle has been restrained.
 	Dependent claims 24-30 are allowed with their base claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687